IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,691& AP-75,692


EX PARTE JAMES LEE HEADRICK, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 0817877D & 0818137A IN THE 396TH DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession
of a firearm by a felon and possession of a controlled substance with intent to deliver. He was
sentenced to imprisonment for two terms of twenty-five years. He did not appeal his convictions. 
	Applicant contends that trial counsel rendered ineffective assistance because he advised
Applicant that his state and federal sentences would run concurrently. We remanded these
applications to the trial court for findings of fact and conclusions of law.
	On remand, the trial court held a live evidentiary hearing. Based on testimony from counsel
and Applicant, the trial court concluded that counsel's advice to Applicant was erroneous and that
counsel rendered ineffective assistance. We agree. Applicant is entitled to relief. Strickland v.
Washington, 466 U.S. 608 (1984); Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Accordingly, relief is granted. The judgments in Cause Nos. 0817877D and 0818137A  in the
396th Judicial District Court of Tarrant County are set aside, and Applicant is remanded to the
custody of the Sheriff of Tarrant County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: June 6, 2007
Do Not Publish